UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4619


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MAURICE DEWAR,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:04-cr-00144-H-1)


Submitted:   May 16, 2014                     Decided:   May 21, 2014


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Shailika K. Shah, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice       Dewar       appeals           the     district      court’s     order

revoking his supervised release and sentencing him to an eleven-

month term of incarceration.                    On appeal, Dewar argues that the

district court imposed a plainly unreasonable sentence because

the court should have ordered that he undergo substance abuse

treatment      rather     than   imposing           a    term    of   incarceration.         We

affirm.

            “A district court has broad discretion when imposing a

sentence    upon       revocation          of       supervised        release.”         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                              Accordingly,

in examining a sentence imposed upon revocation of supervised

release,    we       “take[]     a     more         deferential        appellate        posture

concerning issues of fact and the exercise of discretion than

reasonableness        review         for    guidelines            sentences.”            United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).              We will affirm a revocation sentence

that   falls     within    the    statutory             maximum,      unless    we   find   the

sentence to be “plainly unreasonable.”                          United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                            In reviewing a revocation

sentence,       we      first     consider              “whether       the     sentence      is

unreasonable,” following the same general principles we apply to

our review of original sentences.                       Id. at 438.          Only if we find



                                                2
a sentence to be procedurally or substantively unreasonable will

we determine whether the sentence is “plainly” so.                         Id. at 439.

              A    revocation         sentence    is    procedurally       reasonable      if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the United States Sentencing Guidelines Manual.

Crudup, 461 F.3d at 439.                 The district court also must provide

an explanation of its chosen sentence, although this explanation

“need not be as detailed or specific” as is required for an

original sentence.           United States v. Thompson, 595 F.3d 544, 547

(4th      Cir.     2010).         A    revocation       sentence     is    substantively

reasonable        if   the    district      court      states   a    proper       basis   for

concluding         that     the    defendant      should     receive       the      sentence

imposed.      Crudup, 461 F.3d at 440.

              We       cannot         conclude      that     Dewar’s         eleven-month

revocation sentence is unreasonable, much less plainly so.                                Our

review of the record reveals that the district court provided

Dewar several opportunities to participate in substance abuse

and       mental       health         treatment        but   that,        despite        these

opportunities, Dewar was unable to refrain from using marijuana

and, later, cocaine.              Although Dewar requested that he be placed

in    a   more     intensive          treatment    program,     the       court    was    not

required to select treatment over incarceration, particularly in

light of Dewar’s history of failed efforts to achieve sobriety.

                                              3
In any event, the court fully recognized Dewar’s drug addiction,

recommending that Dewar “be exposed to the most intense drug

treatment possible during the term of this incarceration.”

            Finally, we conclude that the court properly imposed a

term of incarceration “to sanction [Dewar] for failing to abide

by the conditions of the court-ordered supervision and to punish

the    inherent    breach   of    trust       indicated   by    [his]   behavior.”

Moulden, 478 F.3d at 655 (internal quotation marks omitted).

Thus, the sentence imposed by the district court was not plainly

unreasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with   oral    argument      because    the   facts   and   legal

contentions      are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          4